—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*694Petitioner, a prison inmate, was found guilty of using a controlled substance after the results of two EMIT-ETS tests yielded positive results for opiates. By virtue of his knowing and voluntary guilty plea, petitioner is precluded from challenging the determination of his guilt on the ground of insufficient evidence (see, Matter of Miller v Goord, 262 AD2d 906). Nonetheless, were we to consider this issue, we would find that petitioner’s admission of guilt, the misbehavior report and the positive test results of the sample taken from petitioner were sufficient to constitute substantial evidence (see, Matter of Garcia v Goord, 270 AD2d 540). Finally, petitioner’s remaining contentions, including his claim of Hearing Officer bias and incomplete chain of custody proof are without merit.
Cardona, P. J., Crew III, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.